AMENDMENT 2008-2
 
MERCURY GENERAL CORPORATION
 
PROFIT SHARING PLAN
 
WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”); and
 
WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and
 
WHEREAS, the Company desires to amend the Plan to reflect certain changes in the
federal tax laws and related Treasury Regulations; and
 
WHEREAS, the Company desires to amend the Plan to amend the Plan to provide for
the acceptance, at the Company’s discretion, of in-kind rollovers of participant
loan balances in connection with a merger, acquisition or similar corporate
transaction.
 
NOW, THEREFORE, the Plan is amended, effective as of the dates specified below,
as follows.
 
1. The definition of “Compensation” in Section 1.2 of the Plan is hereby amended
by adding the following to the end of the first full paragraph thereof:


“, and all compensation paid or includible following a Break in Employment.”
 
2. The last sentence of Section 3.4(a) of the Plan is amended to read in its
entirety as follows:


“Amounts transferred to the Trust must be in cash, except that individuals who
become Eligible Employees as a result of a merger, acquisition or similar
transaction may, if permitted by the Company, make in-kind rollovers of
participant loans that are distributed to such Eligible Employees in connection
with such merger, acquisition or transaction.”
 
3. The definition of “Section 415 Compensation” in Section A.1 of Appendix A of
the Plan is hereby amended by adding the following to the end of the first
sentence immediately following subsection “(d)” to read in its entirety as
follows”


“, and excluding all compensation paid or includible following a Break in
Employment, except as provided under applicable Treasury Regulations.”
 
4. Section A.2(d) of Appendix A of the Plan is deleted.


IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment to the Plan this 7th day of November, 2008.
 




MERCURY GENERAL CORPORATION
   
By:   /s/ GABRIEL TIRADOR
 
Its:    President and CEO


